internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-139013-10 number release date index uil no case-mis no ---------------------- lb i-nrc east taxpayer's name taxpayer's address taxpayer's identification no year s involved --------------------------------- ------------------------------------------------ ---------------------------- ---------------- --------------- legend taxpayer date letter date date date issues --------------------------------- ---------------------- ---------------------------------------------------- -------------------------- -------------------------- ---------------------- are costs paid_or_incurred for constructed and acquired carbon dioxide co2 transportation assets including pipelines and co2 injection field assets including co2 injection and recycling facilities qualified_tertiary_injectant_expenses under sec_193 of the internal_revenue_code the code if costs paid_or_incurred for constructed and acquired co2 transportation assets including pipelines and co2 injection field assets including co2 injection and recycling facilities are not qualified_tertiary_injectant_expenses under sec_193 does the taxpayer tam-139013-10 qualify for relief under sec_7805 from retroactive application of this technical_advice_memorandum tam conclusions costs paid_or_incurred for constructed and acquired co2 transportation assets including pipelines and co2 injection field assets including co2 injection and recycling facilities do not qualify as tertiary_injectant_expenses under sec_193 taxpayer’s request for relief under sec_7805 from retroactive application of this tam is granted as described below facts taxpayer is the parent of an affiliated_group of domestic corporations engaged in the business of oil_and_gas exploration development and production taxpayer owns and operates co2 and oil production and extraction facilities taxpayer purchases and develops mature oil properties with the intention of using tertiary recovery methods to extract additional oil from those properties taxpayer uses co2 injection as its primary tertiary_recovery_method taxpayer owns significant co2 reserves and also operates co2 producing wells production and dehydration facilities and gathering pipelines allowing taxpayer access to the quantities of co2 necessary for its tertiary oil production program taxpayer extracts co2 from its reservoirs gathers the co2 through its gathering pipelines processes the co2 at its production facilities and transports the co2 through its pipelines to its oil fields taxpayer compresses or pumps the co2 until it becomes a dense fluid and taxpayer then injects the co2 into an oil reservoir depending on the reservoir fluids and conditions such as temperature and pressure the co2 will act in either a miscible or immiscible process the co2 acts as a type of solvent for the oil causing it to expand and become mobile allowing it to move through the reservoir into the well and up to the surface where taxpayer recovers the oil along with the co2 construction costs paid_or_incurred by taxpayer include the costs of constructing co2 processing facilities including dehydration facilities and glycerol glycol recycling facilities co2 pipelines compression facilities oil processing facilities and co2 recovery and recycling facilities acquisition costs include costs to acquire existing co2 reservoirs oil_and_gas reservoirs existing wells existing dehydration purification and recycling facilities and existing pipelines development costs include the costs of preparing reservoir well sites drilling co2 reservoir wells drilling or re-entering co2 injection and producing wells and installing gathering and distribution lines tam-139013-10 taxpayer submitted a form_3115 application_for change in accounting_method on date requesting consent to change from its method of capitalizing and depreciating the costs of constructed and acquired co2 transportation assets including pipelines and co2 injection field assets including co2 injection and recycling facilities to its proposed method of deducting those costs under sec_193 beginning with the taxable_year ending date taxpayer also requested consent to change from its method of capitalizing and depreciating the costs of drilling co2 source wells to its proposed method of deducting those costs under sec_616 subject_to the percent amortization required under sec_291 beginning with the taxable_year ending date the internal_revenue_service irs national_office issued letter granting taxpayer consent to change from its method of capitalizing and depreciating the costs of constructed and acquired co2 transportation assets including pipelines and co2 injection field assets including co2 injection and recycling facilities to its proposed method of deducting those costs under sec_193 beginning with the taxable_year ending date letter also granted permission for taxpayer to change from its method of capitalizing and depreciating the costs of drilling co2 source wells to its proposed method of deducting those costs under sec_616 subject_to the percent amortization required under sec_291 beginning with the taxable_year ending date the irs later examined taxpayer for the taxable_year ending date during its examination of taxpayer the irs examination team exam concluded that it would like the irs national_office to reconsider whether sec_193 applies to costs of tangible equipment specifically exam wanted the irs national_office to reconsider whether costs paid_or_incurred for constructed and acquired co2 transportation assets including pipelines and co2 injection field assets including co2 injection and recycling facilities are qualified_tertiary_injectant_expenses under sec_193 the sec_616 costs are not at issue in the tam law and analysis issue are costs paid_or_incurred for constructed and acquired co2 transportation assets including pipelines and co2 injection field assets including co2 injection and recycling facilities qualified_tertiary_injectant_expenses under sec_193 sec_193 allows as a deduction for the taxable_year an amount equal to the qualified_tertiary_injectant_expenses of the taxpayer for tertiary injectants injected during the taxable_year sec_193 defines the term qualified_tertiary_injectant_expense as any cost paid_or_incurred whether or not chargeable to capital_account for any tertiary_injectant other tam-139013-10 than a hydrocarbon_injectant that is recoverable that is used as a part of a tertiary_recovery_method sec_193 defines the term tertiary_recovery_method as any method that is described in subparagraphs through of sec_212 c of the date energy regulations as defined by b c as in effect before its repeal or any other method to provide tertiary enhanced recovery that is approved by the secretary for purposes of sec_193 sec_1_193-1 of the income_tax regulations does not allow a deduction under sec_193 for any expenditure for which the taxpayer has made an election under sec_263 or for which a deduction is allowed_or_allowable to the taxpayer under any other provision of chapter sec_1_193-1 of the income_tax regulations provides in part that there shall be allowed as a deduction from gross_income an amount equal to the qualified_tertiary_injectant_expenses of the taxpayer the regulation allows this deduction for the later of the taxable_year in which the taxpayer injects the injectant or the taxable_year in which the taxpayer pays or incurs the expenses sec_43 generally provides an enhanced_oil_recovery_credit equal to percent of qualified_enhanced_oil_recovery_costs paid_or_incurred by the taxpayer during the taxable_year sec_43 provides in part that the term qualified_enhanced_oil_recovery_costs means any of the following a any amount_paid or incurred during the taxable_year for tangible_property which is an integral part of a qualified_enhanced_oil_recovery_project and with respect to which depreciation or amortization in lieu of depreciation is allowable under chapter b any intangible_drilling_and_development_costs which are paid_or_incurred in connection with a qualified_enhanced_oil_recovery_project and with respect to which the taxpayer may make an election under sec_263 for the taxable_year and c any qualified_tertiary_injectant_expenses as defined in sec_193 which are paid_or_incurred in connection with a qualified_enhanced_oil_recovery_project and for which a deduction is allowable for the taxable_year the legislative_history underlying sec_193 provides insight into the costs that were the intended target of sec_193 sec_193 was enacted as part of the crude_oil windfall profit tax act of publaw_96_223 94_stat_229 1980_3_cb_2 the senate_finance_committee report indicates that one reason congress enacted sec_193 was to clarify the recovery_of tertiary_injectant_expenses congress was concerned about the disparate treatment of tertiary_injectant_expenses depending upon the effect of the injectant on the reservoir see s rep no 96th cong 1st sess 1980_3_cb_131 in discussing the tax treatment of tertiary_injectant_expenses at the time sec_193 was enacted the senate_finance_committee looked at a number of tertiary_injectant_expenses and noted the disparate treatment of those costs for example generally taxpayers could currently deduct costs of injectants with a transitory effect on tam-139013-10 production such as alkaline solutions and co2 similarly taxpayers could currently deduct costs related to injecting a substance with a transitory effect on production in contrast generally taxpayers were required to capitalize and recover through depreciation over the period for which they affected production the expenditures_for some injectants which affected production for more than one year this legislative_history indicates that sec_193 was not intended to apply to tangible equipment costs first there is no discussion of the treatment of the costs of tangible equipment costs in the senate_finance_committee report the senate report indicates that sec_193 was directed toward those costs whose tax treatment could differ depending upon the life of the injectant that is the period over which the injected affected production there would have been no disparate treatment of tangible equipment costs based on the life of the tertiary_injectant because taxpayers would have used tangible assets to produce transport or recycle tertiary injectants for more than one year these assets would have been capital assets the costs of which taxpayers always would have recovered through depreciation without regard to the injectant’s effect on production therefore no uncertainty existed concerning the tax treatment of tangible equipment costs second prior to the enactment of sec_193 the effect of the injectant on the reservoir dictated the tax treatment of tertiary_injectant_expenses if the injectant affected production for more than one year the injectant was a capital_asset the costs of which taxpayers recovered through depreciation on the other hand if the injectant had a transitory effect on the reservoir taxpayers deducted the costs of the injectant currently thus the legislative_history underlying sec_193 suggests that the language whether or not chargeable to capital_account contained in sec_193 refers to the costs that prior to the enactment of sec_193 would have been capitalized to and recovered through depreciation of the injectant the equipment however is a separate capital_asset the cost of which would have been recovered through depreciation of the equipment in addition the sec_43 regulations support the position that tangible equipment costs are not deductible under sec_193 when sec_43 originally was enacted in the omnibus budget reconciliation act of publaw_101_508 104_stat_1388 it defined the term tertiary_injectant_expenses to mean any qualified_tertiary_injectant_expenses that are paid_or_incurred in connection with a qualified_enhanced_oil_recovery_project and for which a deduction is allowable under sec_193 emphasis added in date sec_317 - of the consolidated appropriations act of publaw_106_554 114_stat_2763 amended sec_43 to define the term tertiary_injectant_expenses as any qualified_tertiary_injectant_expenses as defined in sec_193 that are paid_or_incurred in connection with a qualified_enhanced_oil_recovery_project and for which a deduction is allowable emphasis added accordingly for purposes of the amended sec_43 credit the tertiary_injectant_expenses must only be defined in sec_193 and deductible under any code provision tam-139013-10 sec_1_43-4 was finalized prior to the amendment of sec_43 and thus provides guidance about the costs included in the category of tertiary_injectant_expenses for which a deduction is allowable under sec_193 emphasis added as well as guidance about the costs included in the category of tangible_property costs the regulation defines qualified_tertiary_injectant_expenses and tangible_property costs separately sec_1_43-4 defines tangible_property costs as amounts paid_or_incurred during a taxable_year for tangible_property that is an integral part of a qualified_enhanced_oil_recovery_project and that is depreciable or amortizable under chapter sec_1_43-4 provides in part that tangible_property is an integral part of a qualified_enhanced_oil_recovery_project if the property is used directly in the project and is essential to the completeness of the project according to sec_1_43-4 generally property used to acquire or produce the tertiary_injectant or property used to transport the tertiary_injectant to a project site is property that is an integral part of the project - thus it falls within the category of tangible_property accordingly examples of costs for such property as gas processing equipment and pipelines are included in the category of tangible_property costs and not as tertiary_injectant_expenses deductible under sec_193 example of sec_1_43-4 illustrates this in the context of an enhanced oil recovery project that uses steam the example concludes that the cost of water to produce steam is a tertiary_injectant expense but property such as the equipment to remove the gas and water from the oil after it is produced and the water storage tanks are tangible_property although guidance issued by the irs subsequent to the amendment of sec_43 indicates that the definition of the term qualified_tertiary_injectant_expenses is broader than the costs deductible under sec_193 the guidance does not indicate that tangible equipment costs are tertiary_injectant_expenses revrul_2003_82 2003_2_cb_125 holds that the term tertiary_injectant_expenses includes both the cost of acquisition whether produced or acquired by purchase of the tertiary_injectant and also certain operating_expenses related to the use of the tertiary_injectant under the facts of revrul_2003_82 the costs at issue included costs to inject recover and reinject the purchased and produced tertiary injectants thus the revenue_ruling applies only to operating_expenses that is the costs of using the injectant revrul_2003_82 does not state or suggest that tangible equipment costs are considered qualified_tertiary_injectant_expenses under sec_193 therefore qualified_tertiary_injectant_expenses under sec_193 do not include tangible equipment costs accordingly taxpayer may not deduct as qualified_tertiary_injectant_expenses under sec_193 costs paid_or_incurred for constructed and acquired co2 transportation assets including pipelines and co2 injection field assets including co2 injection and recycling facilities this document was written for purposes of sec_43 but revrul_2003_82 held that the term qualified_tertiary_injectant_expenses for purposes of sec_43 as amended has the same meaning as for purposes of sec_193 tam-139013-10 issue if costs paid_or_incurred for constructed and acquired co2 transportation assets including pipelines and co2 injection field assets including co2 injection and recycling facilities are not qualified_tertiary_injectant_expenses under sec_193 is taxpayer entitled to relief under sec_7805 from retroactive application of this tam sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the internal revenue laws shall be applied without retroactive effect under section dollar_figure of revproc_97_27 1997_1_cb_680 a taxpayer that changes to a method_of_accounting pursuant to this revenue_procedure may be required to change or modify that method_of_accounting for the following reasons the enactment of legislation a decision of the united_states supreme court the issuance of temporary or final regulations the issuance of a revenue_ruling revenue_procedure notice or other statement published in the internal_revenue_bulletin the issuance of written notice to the taxpayer that the change in method_of_accounting was granted in error or is not in accord with the current views of the service or a change in the material facts on which the consent was based under section dollar_figure of revproc_97_27 except in rare or unusual circumstances if a taxpayer changes its method_of_accounting under revproc_97_27 and is subsequently required under section of revproc_97_27 to change or modify that method_of_accounting the required change or modification will not be applied retroactively provided that the taxpayer complied with all the applicable provisions of the consent agreement and this revenue_procedure there has been no misstatement or omission of material facts there has been no change in the material facts on which the consent was based there has been no change in the applicable law and the taxpayer to whom consent was granted acted in good_faith in relying on the consent and applying the change or modification retroactively would be to the taxpayer’s detriment under section dollar_figure of revproc_97_27 as modified by revproc_2009_39 2009_38_irb_371 the director must apply a ruling obtained under this revenue_procedure in determining the taxpayer’s liability unless the director recommends that the ruling should be modified or revoked the director will ascertain if the representations on which the ruling was based reflect an accurate statement of the material facts the amount of the sec_481 adjustment was properly determined the change in method_of_accounting was implemented as proposed in accordance with the terms and conditions of the consent agreement and this revenue_procedure there has been any change in the material facts on which the ruling was based during the period the tam-139013-10 method_of_accounting was used and there has been any change in the applicable law during the period the method_of_accounting was used under section dollar_figure of revproc_97_27 if the director recommends that the ruling other than the amount of the sec_481 adjustment should be modified or revoked the director will forward the matter to the national_office for consideration before any further action is taken such a referral to the national_office will be treated as a request for technical_advice and the provisions of revproc_97_27 or any successor will be followed under section dollar_figure of revproc_2010_2 the holdings in a tam are applied retroactively whether they are initial holdings or they are later holdings that modify or revoke holdings in a prior tam the associate chief_counsel with jurisdiction over the tam however may exercise the discretionary authority under sec_7805 to limit the retroactive effect of any holding the associate chief counsels exercise this authority in rare and unusual circumstances under section dollar_figure of revproc_2010_2 a tam may be used to seek revocation or modification of an earlier tam or revocation or modification of a private_letter_ruling generally a tam that revokes or modifies a letter_ruling or an earlier tam will not be applied retroactively if the applicable law has not changed the taxpayer directly involved in the letter_ruling or earlier tam relied in good_faith on it and revocation or modification would be detrimental to the taxpayer the new tam will be applied retroactively to the taxpayer whose tax_liability was directly involved in the letter_ruling or tam if controlling facts have been misstated or omitted or the facts at the time of the transaction are materially different from the controlling facts on which the letter_ruling or earlier tam was based if a letter_ruling or a tam is modified or revoked with retroactive effect the notice to the taxpayer except in fraud cases should set forth the grounds on which the modification or revocation is being made and the reason why the modification or revocation is being applied retroactively section dollar_figure of revproc_2010_2 provides that under sec_6110 a taxpayer may not rely on a tam issued by the service for another taxpayer in addition retroactive or non-retroactive treatment to one member of an industry directly involved in a letter_ruling or tam does not extend to another member of that same industry and retroactive or non-retroactive treatment to one client of a tax practitioner does not extend to another client of that same practitioner under section dollar_figure of revproc_2010_2 a taxpayer to whom a tam is issued or for whom a tam request is pending may request that the appropriate associate chief_counsel limit the retroactive effect of any holding in the tam or of any subsequent modification or revocation of the tam for a pending request for technical_advice the taxpayer should make the request for relief under sec_7805 as part of the initial request tam-139013-10 for advice the associate office will consider a request for relief under sec_7805 made at a later time if there is justification for having delayed the request under section dollar_figure of revproc_2010_2 when a tam grants a taxpayer relief under sec_7805 the director may not request reconsideration of the sec_7805 issue unless the director determines there has been a misstatement or omission of controlling facts by the taxpayer in its request for sec_7805 relief sec_601_201 of the procedural regulations provides in part that a ruling except to the extent incorporated in a closing_agreement may be revoked or modified at any time in the wise administration of the taxing statutes if a ruling is revoked or modified the revocation or modification applies to all open years under the statutes unless the commissioner or_his_delegate exercises the discretionary authority under sec_7805 of the code to limit the retroactive effect of the revocation or modification under sec_601_201 of the procedural regulations a ruling found to be in error or not in accord with the current views of the irs may be modified or revoked modification or revocation may be effected by a notice to the taxpayer to whom the ruling originally was issued or by a revenue_ruling or other statement published in the internal_revenue_bulletin under sec_601_201 of the procedural regulations except in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such ruling if i there has been no misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling was originally issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment a letter granting consent to a change in accounting_method is a letter_ruling a letter_ruling found to be in error or not in accord with the current views of the irs may be revoked or modified see sec_601_204 of the procedural regulations see also dollar_figure of revproc_2010_1 2010_1_irb_1 when a letter_ruling is revoked the revocation applies to all years open under the statute_of_limitations unless the irs exercises its discretionary authority under sec_7805 to limit the retroactive effect of the revocation see id based on the circumstances in this case we conclude that the criteria for sec_7805 relief have been satisfied and taxpayer is entitled to relief therefore this tam will be applied without retroactive effect taxpayer may continue to rely on the letter from the taxable_year ending date through the taxable_year ending date commencing with tam-139013-10 the taxable_year beginning date that portion of the letter granting taxpayer consent to change from capitalizing and depreciating the costs of constructed and acquired co2 transportation assets including pipelines and co2 injection field assets including co2 injection and recycling facilities to deducting those costs under sec_193 is revoked accordingly commencing with the taxable_year beginning date taxpayer may rely only on that portion of the letter granting consent for taxpayer to change from capitalizing and depreciating the costs of drilling co2 source wells to deducting those costs under sec_616 subject_to the percent amortization required under sec_291 beginning with the taxable_year ending date caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
